Citation Nr: 1522801	
Decision Date: 05/29/15    Archive Date: 06/11/15

DOCKET NO.  13-25 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) while he is on active duty and in receipt of educational assistance from a state grant program.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel





INTRODUCTION

The appellant is a Veteran who has served in the Army National Guard on Active Guard Reserve (AGR) since October 1999, with an intervening period of active duty (AD) from September 2008 to September 2009 in support of Operation Enduring Freedom.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 administrative decision by the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO) which denied the Veteran's claim for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).  The Veteran's record is now under the jurisdiction of  the Chicago, Illinois RO.  In May 2014, a Travel Board hearing was held before the undersigned; a transcript of that hearing is in the record.  


FINDINGS OF FACT

1.  Service department evidence shows that the Veteran has served in the Army National Guard on Active Guard Reserve (AGR) since October 1999, and had an intervening period of active duty (AD) from September 2008 to September 2009.

2.  The Veteran was enrolled in college courses at two Illinois institutions during the following terms:  spring  2010, summer 2010, fall 2010, spring 2012, summer 2012, fall 2012, and spring 2013; except for the spring 2013 term, he received Chapter 30 benefits while also receiving an Illinois National Guard educational assistance grant from a state entitlement program which covered tuition but not fees.  

3.  In January 2013, the RO denied the Veteran's claim for Chapter 30 benefits for the spring 2013 term and notified him of an overpayment in his education account covering the previous school terms on the basis that he was receiving tuition assistance from a separate source initially believed to be military or Public Health Service tuition assistance.  

4.  Governing law neither expressly permits nor explicitly prohibits the payment of Chapter 30 benefits to an eligible veteran who is concurrently receiving education benefits through a state grant program such as the Illinois National Guard grant program.  


CONCLUSION OF LAW

Resolving interpretive doubt of the pertinent statute in his favor, the Veteran's eligibility for VA educational assistance benefits under Chapter 30 (Montgomery GI Bill) while on active duty and in receipt of educational assistance from a state grant program is established.  38 U.S.C.A. §§ 3032, 3681 (West 2014); 38 C.F.R. §§ 21.7136, 21.7143 (2014); Osman v. Peake, 22 Vet. App. 252 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In the present case, no VCAA notice was sent to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  In any case, as the decision herein is favorable to the Veteran, compliance with the notification and assistance provisions need not be addressed.




Factual Background, Legal Criteria, and Analysis

As noted above, a January 2013 administrative decision by the St. Louis, Missouri RO denied the Veteran VA educational assistance benefits under Chapter 30 of Title 38 of the United States Code, otherwise referred to as the Montgomery GI Bill.  The RO determined that he was not eligible for such benefits because he was considered to be on active duty (i.e., he had Active Guard Reserve status since October 1999, which was considered active duty for all VA education benefits purposes) and he was also in receipt of educational assistance benefits from military or Public Health Service Tuition Assistance (TA) at the same time.  He was notified that an overpayment was created in his account but that he did not have to repay it because VA erred in paying him benefits to which he was not entitled.  

Service department records show that the Veteran has served in the Army National Guard on Active Guard Reserve (AGR) since October 1999, and had an intervening period of active duty (AD) from September 2008 to September 2009 in support of Operation Enduring Freedom.  He was enrolled at Eastern Illinois University for the spring  2010, summer 2010, and fall 2010 terms.  He was also enrolled at the University of Illinois at Urbana-Champaign for the spring 2012, summer 2012, fall 2012, and spring 2013 terms.  At both institutions, a School Certifying Official (SCO) responded to inquiries from the RO concerning the aforementioned school terms in which they verified the Veteran's enrollment and provided tuition and fee information for each enrollment period.  The SCO at Eastern Illinois University appeared to indicate in January 2013 electronic mail correspondence that the Veteran utilized TA from "ING" to cover his charges.  The SCO at the University of Illinois indicated in January 2013 electronic mail correspondence that the Veteran received a National Guard Tuition Award to cover his tuition and fees.  

In statements received in February 2013 and June 2013, the Veteran, argued that he was not receiving TA when he was in receipt of Chapter 30 benefits; he felt that VA's use of the term "tuition assistance" was incorrect.  He explained that he was in receipt of an Illinois National Guard (ING) grant funded under a state entitlement program rather than a federal program.  He asserted that he was not attempting to obtain benefits to which he was not eligible.  At the May 2014 hearing before the Board, he asserted that he was specifically requesting "reimbursement" for his school semester from January 2013 through April 2013, when he was denied VA educational assistance under Chapter 30 because he was receiving educational assistance from another source.  He indicated that for such time period he received a state grant for his educational expenses (i.e., tuition but not fees).  He noted that in his job as an Army National Guard recruiter, he was aware of the prohibition of receiving assistance from two federal programs concurrently, but that his particular circumstances were unique in that he was claiming entitlement to both a federal and a state educational assistance program.  With his statements and testimony, he submitted information concerning the Illinois National Guard (ING) Grant Program, which pays eligible members of the Illinois National Guard for eligible tuition and certain fees for undergraduate or graduate study.  It is limited to use only at Illinois 2- or 4-year public colleges, and is managed by the Illinois Student Assistance Commission (ISAC).  

The issue here concerns not whether the Veteran meets the basic eligibility criteria for Chapter 30 benefits (as VA has already recognized his eligibility for such benefits) but whether he may receive his Chapter 30 benefits while he is on Active Guard Reserve and receiving educational assistance from another source.  Evidently, the RO denied him Chapter 30 benefits in January 2013 because it was discovered that he had been receiving such benefits at the same time as he was also receiving tuition assistance from a separate source, which was believed to be either the military or the Public Health Service.  While the RO did not cite to a specific regulation in its April 2013 statement of the case to support this point, the Board notes that the provisions of 38 C.F.R. § 21.7143 are for consideration.  Under this regulation, which pertains to nonduplication of educational assistance under Chapter 30, the payment of Chapter 30 benefits is prohibited to an eligible veteran for a unit course or courses that are being paid for entirely or partly by the Armed Forces during any period he is on active duty, or by the Department of Health and Human Services during any period that he is on active duty with the Public Health Service.  38 C.F.R. § 21.7143(b); see also 38 U.S.C.A. § 3681(a).  In other words, VA law specifically bars Chapter 30 benefits in cases where it will be duplicative of the educational assistance received from one of the two cited federal programs.  Moreover, the regulation provides a list of additional instances where a veteran is barred from concurrently receiving payment of educational assistance under Chapter 30 and another VA educational assistance program, such as Chapter 33 (Post-9/11 GI Bill).  See 38 C.F.R. § 21.7143(a); see also 38 U.S.C.A. § 3681(b).  

The list of educational assistance programs in 38 C.F.R. § 21.7143 appears to be complete, and all-inclusive.  Of particular significance is that the regulation does not expressly preclude concurrent receipt of Chapter 30 benefits and educational assistance funded by the ING grant program.  In fact, the provisions governing the nonduplication of education benefits under Chapter 30 do not reference any type of educational assistance a servicemember might receive in the form of a grant derived from a state program.  Thus, the inquiry becomes whether payment of Chapter 30 benefits is permissible to an eligible servicemember, who is already receiving benefits through a state educational grant, where there is no express prohibition for such dual payment.  For guidance, the Board turns to the decision of the U.S. Court of Appeals for Veterans Claims (Court) in Osman v. Peake, 22 Vet. App. 252 (2008).  

In Osman, the son of two permanently and totally disabled veterans appealed a decision of the Board that denied entitlement to Dependents' Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Codes, based on the service of his mother because he had previously been granted such benefits on the basis of his father's service.  The Court reversed the Board's decision and essentially held that the son could be considered an eligible person separately under the service status of both his mother and father, and that he was eligible for DEA benefits (for a period not in excess of 45 months) for benefits derived from the status of each parent.  In determining its applicability to the present case, it is true that Osman dealt with a different VA educational assistance program (i.e., Chapter 35), and involved reversal of a Board decision that rested on a VA General Counsel Precedential Opinion (which held that Chapter 35's silence regarding dual DEA benefits and legislative history did not support dual, concurrent payments based on more than one parent).  Here, the case involves concurrent benefits under Chapter 30 and a state education grant, and there is no guidance from VA General Counsel.  Nonetheless, the Court's decision is elucidative in the context of whether receipt of concurrent payment of educational assistance is permitted where the law is silent on the matter.  In Osman the Court found that there was nothing in the statutes or legislative history that expressly permitted or explicitly prohibited concurrent payment of educational assistance.  Osman, 22 Vet. at 257-58.  Likewise, in the present case, the statutes are silent as to whether the Veteran is permitted to receive, or prohibited from receiving, Chapter 30 benefits simultaneously with benefits from a state program such as the ING program.  Further, in Osman the Court adhered to the principle that when interpreting veterans benefits statutes, interpretive doubt is to be resolved in the veteran's favor.  Osman, 22 Vet. at 256, citing Brown v, Gardner, 513 U.S. 115, 118 (1994).  See also Smith (William) v. Brown, 35 F.3d 1516, 1523 (Fed. Cir. 1994) (the canons of statutory construction apply to regulations as well as statutes).  

Given that VA law has addressed the subject of nonduplication of educational assistance within the context of Chapter 30 benefits, has provided what appears to be a finite set of circumstances in which Chapter 30 benefits will not be paid for the reason that it would deemed duplicative, and has not included an independent state-funded source of educational assistance within those circumstances, the Board will resolve any doubt in the interpretation of the pertinent Chapter 30 statute in the Veteran's favor.  

The Board notes that at the time of the January 2013 administrative denial of benefits, the RO was initially mistaken as to the source of the non-VA educational assistance.  As stated in its letter, the RO believed the Veteran was receiving tuition assistance from the military or Public Health Service.  As earlier noted, both of these sources are listed in 38 C.F.R. § 21.7143(c), which would preclude concurrent receipt of Chapter 30 benefits.  After the Veteran clarified that he had received educational assistance from a state program and not from a federal program, the RO in its April 2013 statement of the case still determined that he was ineligible for Chapter 30 benefits because his tuition/fees were being completely covered by another source, and as such there was no cost for his courses and educational assistance was thus not payable.  To support its continued denial, the RO cited to 38 C.F.R. § 21.7136, relating to rates of payment of basic educational assistance under Chapter 30.  This regulation provides, among other things, that the monthly rate for servicemembers pursuing a program of education is not payable if there was no cost for the course.  38 C.F.R. § 21.7136(e)(2); see also 38 U.S.C.A. § 3032(a).  Here, records indicate that the education courses taken by the Veteran were not without charge.  Moreover, although it appears likely ING funds were utilized to cover his tuition including in the spring 2013 term, not all charges were covered (per the Veteran's testimony, the state-funded assistance did not cover fees).  Further, regarding the provision concerning nonduplication of educational assistance, as earlier stated the Board is resolving doubt in the interpretation of VA law in the Veteran's favor.  

In consideration of the foregoing, the Board finds that the Veteran is not prohibited from receiving educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) while he is on active duty and in receipt of educational assistance from the ING state grant program.  That is, there has not been an improper duplication of educational assistance paid to him.  Thus, by extension the overpayment of Chapter 30 benefits was not properly created in January 2013, and the Veteran was improperly denied Chapter 30 benefits for the semester beginning in January 2013 and ending in April 2013 (for which he sought "reimbursement").  

The Board cautions that this decision is limited to nonduplication of educational assistance in the context of payments of Chapter 30 benefits; the Board makes no determination regarding whether educational assistance under other VA programs may likewise be received concurrently with a state program entitling servicemembers to educational assistance.  


ORDER on NEXT PAGE



ORDER

The appeal seeking eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) while on active duty and in receipt of educational assistance from a state grant program is granted.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


